DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,129,505. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of the present application are anticipated by claims 1-18 of the patent.
For example:
Claim 1 (present application)
Claim 1 (US 10,129,505)
A method for providing a visual indication that a video relay service (VRS) call originates from an incarcerated inmate at a corrections facility, the method comprising:
A method for providing a visual indication that a video relay service (VRS) call originates from an inmate at a corrections facility, the method comprising:
in response to a request from an incarcerated inmate to initiate a call to a called party, displaying a visual indication on a VRS client used by the called party, wherein the visual indication is selected from a group consisting of:
initiating a video relay service (VRS) call from a corrections facility between a called party and an inmate incarcerated at the corrections facility; displaying a visual indication on a VRS client used by the called party for a predetermined time period,

a visual indication that the VRS call is originating from a corrections facility,
the visual indication including at least one of: a visual indication that the VRS call is originating from a corrections facility,
a visual indication that the VRS call is from the incarcerated inmate, and
a visual indication that the VRS call is from an inmate incarcerated at a corrections facility, and
a visual indication that the VRS call is being recorded.
a visual indication that the VRS call is being recorded.


Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 10,531,041. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of the present application are anticipated by claims 1-60 of the patent.
For example:
Claim 1 (present application)
Claims 1 and 10 (US 10,531,041)
A method for providing a visual indication that a video relay service (VRS) call originates from an incarcerated inmate at a corrections facility, the method comprising:
A method for providing a visual indication that a video relay service (VRS) call originates from an incarcerated inmate, the method comprising: (claim 1)
in response to a request from an incarcerated inmate to initiate a call to a called party, displaying a visual indication on a VRS client used by the called party, wherein the visual indication is selected from a group consisting of:
connecting a video relay service (VRS) call between a called party and an incarcerated inmate; displaying a visual indication on a VRS client used by the called party; (claim 1)
a visual indication that the VRS call is originating from a corrections facility,
wherein the visual indication includes a string of characters forming a text-based message including a visual warning that the call is from an incarcerated inmate or originating from a corrections facility; (claim 1)
a visual indication that the VRS call is from the incarcerated inmate, and
wherein the visual indication includes a string of characters forming a text-based message including a visual warning that the call is from an incarcerated inmate or originating from a corrections facility; (claim 1)
a visual indication that the VRS call is being recorded.
The system of claim 1 wherein the visual indication includes a visual warning that the call is being recorded. (claim 10)


Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,887,547. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of the present application are anticipated by claims 1-22 of the patent.
For example:
Claim 1 (present application)
Claim 1 (US 10,887,547)
A method for providing a visual indication that a video relay service (VRS) call originates from an incarcerated inmate at a corrections facility, the method comprising:
A method for providing a visual indication that a video relay service (VRS) call originates from an incarcerated inmate at a corrections facility, the method comprising:
in response to a request from an incarcerated inmate to initiate a call to a called party, displaying a visual indication on a VRS client used by the called party, wherein the visual indication is selected from a group consisting of:
connecting a video relay service (VRS) call from a corrections facility between a called party and an incarcerated inmate; displaying a visual indication on a VRS client used by the called party, wherein the visual indication is selected from a group consisting of:
a visual indication that the VRS call is originating from a corrections facility,
a visual indication that the VRS call is originating from a corrections facility,
a visual indication that the VRS call is from the incarcerated inmate, and
a visual indication that the VRS call is from the incarcerated inmate, and
a visual indication that the VRS call is being recorded.
a visual indication that the VRS call is being recorded.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McLaughlin (US 2009/0028300 A1) teaches a VRS call with caller ID information display, which may include a caller’s name, graphical representation, an address or locale, etc. (para. 0030, 0066), but differs from claims 1-29 in that it does not teach or suggest the group as consisting of: a visual indication that the VRS call is being recorded.
Simmons et al. (US 2012/0196580 A1) teach a VRS call with a calling connection indicator (para. 0039), but differs from claims 1-29 in that it does not teach or suggest: wherein the visual indication is selected from a group consisting of: a visual indication that the VRS call is originating from a corrections facility, a visual indication that the VRS call is from the incarcerated inmate, and a visual indication that the VRS call is being recorded.
Park et al. (US 2007/0064090 A1) teach a VRS call using SIP protocol (para. 0019).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571) 272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/Primary Examiner, Art Unit 2652